Title: Thomas Jefferson to DeWitt Clinton, 24 November 1816
From: Jefferson, Thomas
To: Clinton, DeWitt


          
            Dear Sir
            Nov. 24. 16.
          
          I thank you for the copy of your discourse which you have been so kind as to send me, and have read with pleasure the luminous view you have presented of the value of the Fine arts in human society. the example of Athens which you adduce, is certainly a weighty one, shewing the splendor to which they raised so small a territory & within so short a period of time. I rejoice to see the spirit of science
			 manifesting itself so strongly in the city of New York. it is worthy the station she holds among us to distinguish among the fruits of commerce and wealth, the luxuries of science as well as of the sensualities.
          The papers recently announce to us the death of my old acquaintance Gouverneur Morris. genius has lost in him one of it’s distinguished subjects. it is a consolation to understand that he leaves his family in affluent circumstances. I salute you with great esteem and respect.
          Th: Jefferson
        